Name: Commission Regulation (EEC) No 2801/82 of 20 October 1982 amending Regulation (EEC) No 3433/81 as regard imports of preserved cultivated mushrooms originating in non-member countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 10 . 82 Official Journal of the European Communities No L 295/25 COMMISSION REGULATION (EEC) No 2801 /82 of 20 October 1982 amending Regulation (EEC) No 3433/81 as regards imports of preserved cultivated mushrooms originating in non-member countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas Article 1 of Commission Regulation (EEC) No 3433/81 (4) allocated the quantities in question for the period 1 January to 31 December 1982 ; whereas that Article also made provision for possible revision of the quantities on the basis of licences issued as at 30 September 1982 ; whereas a review of licences issued at that date shows that a fresh allocation of the said quantities is justified ; Having regard to the Treaty establishing the European Economic Community, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 1118 /81 R, Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures relating to imports of preserved cultivated mushrooms (3), and in particular Article 6 thereof, HAS ADOPTED THIS REGULATION : Article 1 Whereas Article 3 of Regulation (EEC) No 1796/81 provides that the quantities which may be imported without payment of the additional amount must be fixed and allocated between the supplier countries with due regard for traditional trade flows and new suppliers ; The table given in Article 1 of Regulation (EEC) No 3433/81 is hereby replaced by the following : (net iveight in tonnes) Country of origin Importing country ~ China Korea Taiwan Hong Kong Spain Other Belgium i Luxembourg \ 288  17  13  Denmark 556 12     Federal Republic of Germany 24 927 3 368 1 558 479 1 089 1 628 Greece 8 4 189  64 58 France 3  10   9 Ireland       Italy 4  7   12 Netherlands 64 32 23    United Kingdom 127 14 182 5   (') OJ No L 73 , 21 . 3 . 1977, p . 10 . O OJ No L 118 , 30 . 4 . 1981 , p . 10 . ( 3) OJ No L 183 , 4 . 7 . 1981 , p . 1 . ( 4) OJ No L 346 , 2 . 12 . 1981 , p . 5 . No L 295/ 26 Official Journal of the European Communities 21 . 10 . 82 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 October 1982 . For the Commission Poul DALSAGER Member of the Commission